EXHIBIT 10(q)
COMPENSATORY ARRANGEMENTS WITH CERTAIN EXECUTIVE OFFICERS
     Set forth below are the base salaries of the individuals for 2010 who will
be identified as named executive officers(1) of the Company in the Company’s
2010 proxy statement.

          NAME AND TITLE   SALARY
George H. Glatfelter II
  $ 700,500  
Chairman and Chief Executive Officer
       
 
       
John P. Jacunski
  $ 352,372  
Senior Vice President and Chief Financial Officer
       
 
       
Dante C. Parrini
  $ 535,327  
Executive Vice President and Chief Operating Officer
       
 
       
Debarata Mukherjee
  $ 311,607  
Vice President and General Manager, Specialty Papers Business Unit
       
 
       
Martin Rapp(1)
  $ 383,954  
Vice President and General Manager, Composite Fibers Business Unit
       

 

(1)   Mr. Rapp’s annual salary is 266,635 euros. The amount set forth above is
based on the currency exchange rate at December 31, 2009.

     The annual base salaries are subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time. Each of
the above executive officers has a change in control employment agreement, which
is included as exhibits to this Form 10-K. Also, each executive officer
participates in the Company’s 2005 Long-Term Incentive Plan and in its
Management Incentive Plan, each of which are incorporated by reference as
exhibits to this Form 10-K.

 